DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-19, the reply filed on 11/23/2021 is acknowledged.  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites (page 37 lines 3-12):  

    PNG
    media_image1.png
    309
    524
    media_image1.png
    Greyscale

The preamble “A method of manufacturing a digital overdenture” is unclear as to whether it is a digital/virtual or a physical overdenture being manufactured Is “a digital overdenture” being manufactured, i.e. produced virtually?  Or is a physical overdenture being manufactured based on a digital overdenture? 
It is unclear whether the “surgical guide” (line 2) being manufactured is digital/virtual or physical.  If it is a physical surgical guide being manufactured, then the claim lacks essential process step(s) of physically manufacturing a physical surgical guide, e.g. manufacturing via 3D printing.  
It is unclear exactly what are “pieces of flattening information” (lines 4-5), and information of what?  Are they 2-D images, and if so, images of what?
It is unclear what is “a top end” (line 7), and a top end of what? 
The limitation “the flattening information” (lines 7-8 singular form) lacks antecedent basis.  It is unclear whether such limitation is the same as, different from, or part of the previously recited “pieces of flattening information” (in lines 4-5 plural form).    
The recitation “the fixture” (line 11-12 singular form) lacks antecedent basis.  It is unclear whether such “the fixture” is the same as, different from, or part of the previously recited “fixtures” (line 6 plural form).  

Claim 1 further recites (page 37 line 13 - page 38):  

    PNG
    media_image2.png
    367
    516
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    523
    media_image3.png
    Greyscale


It is unclear whether the limitation(s) “corrected to form a temporary holder insertion” (lines 13-14) is a step(s) of the invention, i.e. a step of the second stage of preparing; or the temporary denture is already corrected.  
It is unclear exactly what is being done in the step “obtaining the corrected temporary denture through scanning” (lines 18-19)?  The temporary denture is presumed to already have been obtained and corrected in the previous step “preparing a temporary corrected to form…” (lines 13-14).  
It is unclear what and where is “an inner surface portion” (line 15).  That is, of which element is this “inner surface portion”?
It is unclear what is being done in the step “manufacturing the digital overdenture”?  Is a digital overdenture” being manufactured, i.e. produced virtually?  Or is a physical overdenture being manufacture based on the digital overdenture? 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Note that the below list of issues of indefiniteness is not exhaustive.  Applicant is required to review all claims and correct all issues of indefiniteness, grammatical and idiomatic errors. 
There are no ground(s) of rejection under prior art.  However, the claims

Conclusion
4.	There is no ground(s) of rejection under prior art.  However, allowable subject matter cannot be determined due to the indefinite issues as detailed above.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3732